EXHIBIT 10.2

FIRST AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of the 1st day of August, 2006 by and among MTC TECHNOLOGIES, INC., a
Delaware corporation (“MTCT”), MTC TECHNOLOGIES, INC. (formerly known as MODERN
TECHNOLOGIES CORP.), an Ohio corporation (together with MTCT, collectively,
“Borrowers” and, individually, each a “Borrower”); the financial institutions
listed on Schedule 1 to the Credit Agreement (collectively, the “Banks” and,
individually, each a “Bank”); NATIONAL CITY BANK, as lead arranger and
administrative agent for the Banks (“Agent”); BRANCH BANKING AND TRUST COMPANY,
as syndication agent (“Syndication Agent”); KEYBANK NATIONAL ASSOCIATION, as
co-documentation agent (“KeyBank”); and FIFTH THIRD BANK, as co-documentation
agent (“Fifth Third Bank”; KeyBank and Fifth Third Bank, collectively, the
“Co-Documentation Agents”), under the following circumstances:

A. The Borrowers, the Banks, the Agent, the Syndication Agent and the
Co-Documentation Agents are parties to a Credit and Security Agreement made
effective as of April 21, 2005 (as the same may be amended, supplemented,
modified and/or restated from time to time, the “Credit Agreement”). Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings ascribed to those terms by the Credit Agreement.

B. The Borrowers, the Banks, the Agent, the Syndication Agent and the
Co-Documentation Agents now desire to amend the Credit Agreement for the reasons
and upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, the Borrowers, the Banks, the Agent, the Syndication Agent and
the Co-Documentation Agents agree as follows:

Section 1. Amendment to Credit Agreement.

(a) Amendment to Section 5.7(d). Section 5.7(d) of the Credit Agreement
(captioned Capital Expenditures) is hereby amended in its entirety to read as
follows:

Borrowers will not make or commit to make Consolidated Capital Expenditures
exceeding 2.75% of annual Consolidated revenues of Borrowers in any fiscal year
of Borrowers.

(b) Amendment to Section 5.11 of the Credit Agreement. Section 5.11 of the
Credit Agreement (captioned Investments and Loans) is hereby amended in its
entirety to read as follows:

No Company shall, without the prior written consent of Agent and the Required
Banks, (a) create, acquire or hold any Subsidiary, (b) make or hold any
investment in any stocks, bonds or securities of any kind, (c) be or become a
party to any joint venture or other partnership, (d) make or keep outstanding
any advance or loan to any Person, or (e)



--------------------------------------------------------------------------------

be or become a Guarantor of any kind (other than a Guarantor of Payment);
provided that this Section 5.11 shall not apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank of the Federal Reserve System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

(iv) the holding of Subsidiaries listed on Schedule 7.1 hereto;

(v) loans to or investments in a Company from a Company so long as each such
Company is a Credit Party;

(vi) the holding of any Subsidiary as a result of an Acquisition made pursuant
to Section 5.13 hereof or the creation of any new subsidiary so long as, in each
case, such Subsidiary becomes a Guarantor of Payment promptly following such
Acquisition or creation in accordance with and to the extent required by
Section 5.20 hereof; or

(vii) an investment in shares of capital stock or other equity interest of
USFalcon, Inc., a Massachusetts corporation, having a fair market value at the
time of purchase of no more than $2,000,000.

Notwithstanding anything in the foregoing to the contrary, any Company may enter
into a joint venture with Intuit Services, Inc., a subsidiary of Bering Straits
Native Corporation, provided that such Company is not required to make an equity
investment in the joint venture and such joint venture does not become a
Subsidiary.

(c) Amendment to Section 5.17 of the Credit Agreement. Section 5.17 of the
Credit Agreement (captioned Use of Proceeds) is hereby amended in its entirety
to read as follows:

Borrowers’ use of the proceeds of the Notes shall be solely for working capital,
funding capital expenditures, permitted acquisitions, and other general
corporate purposes of the Companies. Notwithstanding anything contained in the
foregoing however, the proceeds of the Revolving Credit Notes may be used by
MTCT to repurchase shares of common stock of MTCT to the extent such repurchase
is permitted by Section 5.19 hereof.

(d) Amendment to Section 5.19 of the Credit Agreement. Section 5.19 of the
Credit Agreement (captioned Restricted Payments) is hereby amended in its
entirety to read as follows:

No Company shall make or commit itself to pay any Restricted Payment at any
time. Notwithstanding anything contained in the foregoing however, the
repurchase by

 

2



--------------------------------------------------------------------------------

MTCT of shares of common stock of MTCT having a fair market value at the time of
such repurchase of no more than $10,000,000 by no later than December 31, 2007
shall not constitute a Restricted Payment for the purposes of this Section 5.19.

Section 2. Effective Date. This Amendment shall take effect immediately upon the
satisfaction, in the Agent’s sole discretion, of the following conditions
precedent:

(a) Agent’s receipt of an original counterpart of this Amendment executed by all
parties hereto;

(b) Agent’s receipt of the original Confirmation of Guarantees executed by
Amcomp Corporation, Command Technologies, Inc., International Consultants, Inc.,
Manufacturing Technology, Inc., Onboard Software, Inc. and Vitronics Inc.;

(c) Receipt by Agent of all out-of-pocket costs and expenses incurred in making
the Loans and entering into this Agreement (including, without limitation, all
reasonable attorney fees, audit fees and filing fees incurred by Agent); and

(d) With respect to Aerospace Integration Corporation, a Florida corporation
(“AIC”), (i) a Guaranty of Payment of all of the Debt by AIC, such agreement to
be in form and substance acceptable to Agent, (ii) a Pledge Agreement executed
by the appropriate Borrower of all of the share certificates (or other evidence
of equity) of AIC, (iii) Landlord’s Agreements, each in form and substance
satisfactory to Agent, for each location of AIC where any of the Collateral of
AIC consisting of tangible personal property is located, unless the Collateral
at such location at any time can reasonably be expected to have an aggregate
value of less than $1,000,000, and (iv) any such Security Documents, corporate
governance and authorization documents, and an opinion of counsel, as may be
deemed necessary or advisable by Agent.

Section 4. Costs and Expenses. The Borrowers hereby agree to reimburse the Agent
and Banks for all costs and expenses incurred by Agent and Banks, in connection
with this Amendment and the transactions contemplated hereby, including their
respective legal fees and expenses.

Section 5. Miscellaneous. The Borrowers, the Banks, the Agent, the Syndication
Agent and the Co-Documentation Agents hereby agree that:

(a) The Credit Agreement, as amended hereby, and the other Loan Documents remain
otherwise unmodified and in full force and effect.

(b) Each Borrower hereby represents and warrants to Agent and the Banks that as
of the date hereof (i) no Default or Event of Default has occurred and is
continuing (ii) the representations and warranties of such Borrower in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as if made on the date hereof (except to the extent that any
expressly relates to an earlier date), and (iii) such Borrower has no cause of
action, at law or in equity, against Agent or the Banks, including, without
limitation, any offset,

 

3



--------------------------------------------------------------------------------

counterclaim or defense with respect to the Notes or the Loans evidenced thereby
or any Loan Document.

(c) This Amendment is limited precisely as written and shall not (i) constitute
a consent under or waiver or modification of any other term or condition of the
Credit Agreement, the other Loan Documents or any other agreements, instruments
or documents referred to therein, or (ii) prejudice or otherwise affect any
right or privilege which Agent or the Banks now have or may have in the future
under the Credit Agreement, the other Loan Documents or under any of the other
agreements, documents or instruments therein.

(d) This Amendment may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(e) This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of Ohio.

(Balance of Page Intentionally Omitted)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

Address:

   4032 Linden Avenue    MTC TECHNOLOGIES, INC., a Delaware    Dayton, OH 45432
   corporation    Attention: Michael Gearhardt       Fax: (937) 252-8240      
   By: /s/ Michael Gearhardt                                       
                       Name: Michael Gearhardt       Title: Senior VP and Chief
Financial Officer

Address:

   4032 Linden Avenue    MTC TECHNOLOGIES, INC., formerly    Dayton, OH 45432   
known as MODERN TECHNOLOGIES CORP.,    Attention: Michael Gearhardt    an Ohio
corporation    Fax: (937) 252-8240          By: /s/ Michael
Gearhardt                                                               Name:
Michael Gearhardt       Title: Senior VP and Chief Financial Officer

Address:

   629 Euclid Avenue    NATIONAL CITY BANK    LOC. 01-3034    as Agent and as a
Bank    Cleveland, Ohio 44114       Attention: Capital Markets Division       -
Loan Syndications    By: /s/ Neal J.
Hinker                                                                  Fax:
(216) 222-7079    Name: Neal J. Hinker       Title: Sr. Vice President

[SIGNATURES OF BANKS CONTINUE ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

Address:

   200 West Second Street    BRANCH BANKING AND TRUST    16th Floor    COMPANY,
as Syndication Agent and as a    Winston-Salem, NC 27101    Bank    Attention:
Robert Bass       Fax: (336) 733-2740    By: /s/ Roberts A.
Bass                                                                   Name:
Roberts A. Bass       Title: Senior Vice President

Address:

   34 North Main Street    KEYBANK NATIONAL ASSOCIATION,    Dayton OH 45402   
as Co-Documentation Agent and as a Bank    Attention: Joseph Zehenny       Fax:
(937) 586-7695    By: /s/ Joseph Zehenny                                       
                           Name: Joseph Zehenny       Title: Senior Vice
President

Address:

   110 North Main Street    FIFTH THIRD BANK,    Dayton, OH 45402    as
Co-Documentation Agent and as a Bank    Attention: Michael Lopez       Fax:
(937) 227-3027    By: /s/ Michael Lopez                                       
                            Name: Michael Lopez       Title: Assistant Vice
President

[SIGNATURES OF BANKS CONTINUE ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

Address:

   40 North Main Street    JPMORGAN CHASE BANK, N.A.    Dayton, OH 45423      
Attention: Lisa Huelskamp    By: /s/ John B.
Middelberg                                                         Fax: (937)
449-4885    Name: John B. Middelberg       Title: SVP

Address:

   9100 Centre Pointe Drive    COMERICA BANK    Suite 240       West Chester, OH
45069    By: /s/ Harold Dalton                                       
                         Attention: Steven T. Siple    Name: Harold Dalton   
Fax: (513) 942-4904    Title: V.P.

Address:

   201 East Fifth Street    PNC BANK, N.A.    Cincinnati, OH 45202      
Attention: Kristina McAneny    By: /s/ Christopher
Belletti                                                         Fax: (513)
651-8952    Name: Christopher Belletti       Title: VP

 

7



--------------------------------------------------------------------------------

CONFIRMATION OF GUARANTY

The undersigned, AMCOMP CORPORATION, a California corporation (“Amcomp”),
COMMAND TECHNOLOGIES, INC., a Virginia corporation (“Command”), INTERNATIONAL
CONSULTANTS, INC., an Ohio corporation (“ICI”), VITRONICS INC., a New Jersey
corporation (“Vitronics”), MANUFACTURING TECHNOLOGY, INC., a Florida corporation
(“MTI”) and ONBOARD SOFTWARE, INC., a Texas corporation (collectively with
Amcomp, Command, ICI, Vitronics and MTI the “Guarantors”), jointly and severally
hereby:

(A) Acknowledge that MTC TECHNOLOGIES, INC., a Delaware corporation (“MTCT”),
MTC TECHNOLOGIES, INC. (formerly known as MODERN TECHNOLOGIES CORP.), an Ohio
corporation (together with MTCT, collectively, “Borrowers” and, individually,
each a “Borrower”), the financial institutions listed on Schedule 1 to the
Credit Agreement (defined herein) (collectively, the “Banks” and, individually,
each a “Bank”); and NATIONAL CITY BANK, as lead arranger and administrative
agent for the Banks (“Agent”) have entered into that certain Credit and Security
Agreement made effective as of April 21, 2005, as amended by a First Amendment
to Credit and Security Agreement dated as of August 1, 2006 (as so amended and
as may be further amended from time to time, the “Credit Agreement”), whereby
the Banks have extended financial accommodations to the Borrowers, and the
Borrowers have executed Notes (as defined in the Credit Agreement) in favor of
the Banks, in evidence thereof. Terms used but not defined herein shall have the
meaning ascribed thereto in the Credit Agreement.

(B) Acknowledge that each Guarantor has guaranteed payment of the principal and
interest of all Notes each pursuant to a separate Guaranty of Payment of Debt
each dated as of the date hereof (collectively, the “Guarantees”).

(D) Acknowledge that the Guarantors have each received and had an opportunity to
review the First Amendment to Credit and Security Agreement referred to in the
first paragraph of this Confirmation of Guaranty and consent to the amendments
to the Credit Agreement.

(E) Represent and warrant to the Agent and the Banks that the undersigned have
no defenses, offsets or counterclaims, either individually or jointly, with
respect to their obligations under the Guarantees and the Guarantees remain
unmodified and in full force and effect.

[REMAINDER OF PAGE IS INTENTIONALLY BLANK.]

 

8



--------------------------------------------------------------------------------

This Confirmation of Guaranty is executed as of the 1st day of August, 2006.

 

AMCOMP CORPORATION, a California

corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Chief Financial Officer

COMMAND TECHNOLOGIES, INC., a

Virginia corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Chief Financial Officer

INTERNATIONAL CONSULTANTS, INC., an Ohio corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Chief Financial Officer and Treasurer

MANUFACTURING TECHNOLOGY, INC., a Florida corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Treasurer

VITRONICS INC., a New Jersey corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Executive Vice President and CFO

ONBOARD SOFTWARE, INC., a Texas
corporation

By:

 

/s/ Michael Gearhardt

Name:

 

Michael Gearhardt

Title:

 

Chief Financial Officer

 

9